  Case 2:19-cv-04073-JFW-RAO Document 243 Filed 10/15/19 Page 1 of 3 Page ID #:2616
                                                                            FILED
                                                                   CLERK,C.S. DISIRIC7 COGRT



                                                                    10/15/2019
                                                                CE:\TR4L DISTRICT OF CALIFOR\'IA
                                                                  BY•                 DEPU7Y




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
SA Music, LLC et al                                       CASE NUMBER

                                                                             2:19-cv-04073-JF W-RAO
                                           PLAINTIFFS)

                           ~'                                RECEIPT FOR FOREIGN SERVICE FROM
Apple, Inc. et al
                                                          UNITED STATES POST OFFICE RE COMPLAINT
                                         DEFENDANT(S).


                           (ATTACH RECEIPTS)FOR REGISTERED MAIL HERE)




CV-75 (06/07)         RECEIPT FOR FOREIGN SERVICE FROM U.S. POST OFFICE RE COMPLAINT
Case 2:19-cv-04073-JFW-RAO Document 243 Filed 10/15/19 Page 2 of 3 Page ID #:2617




                    SCHWARTZ, PONTERIO 8s LEVENSON, PLLC
                                           ATTORNEYS AT LAW
                                   134 West 29~ Street -Suite 1006
                                   New York, New York 10001-5304
                                       Tel. No.: (212) 714-1200
                                       Fax No.: (212) 714-1264
                                     E-Mail: mschwartza,splaw.us


                                           October 10, 2019


   Ms. Kiry K. Gray
   Clerk ofthe Court
   United States District Court —Central District of California
   255 East Temple Street
   Los Angeles, CA 90012-3332

                         Re:   Letter of Request
                         SA Music LLC v. Apple, et al.(2:19-cv-04073-JFW-RAO)

   To the Clerk ofthe Court, Kiry K. Gray:

          Plaintiffs hereby request you make service ofthe enclosed documents by Federal Express
  (Tracking Number 7766 7667 6911) pursuant to FRCP Rule 4(fl(2)(C)(ii). The name and address
   ofthe party being served is:

                                 Ideal Music Limited
                                 10 Wades Grove
                                 London, N21 1BH
                                 United Kingdom

          The documents being served are enumerated as follows:

                        (1) Civil Cover Sheet, Summons and Second Amended Complaint
                           (Docket Nos. 2, 224, 228)
                        (2) Plaintiffs' Second Amended Rule 7.1 Statement(Docket No. 206)
                        (3) Amended Report on Filing of a Copyright Action (Docket No. 231)
                        (4) Standing Order of Judge Walter dated May 13, 2019(Docket No. 13)

          Please let me know if you require further information.

                                                       Very truly yours,
                                                              r


                                                       Matthew F. Schwartz
  MS:ms
  Enclosures
           Case 2:19-cv-04073-JFW-RAO Document 243 Filed 10/15/19 Page 3 of 3 Page ID #:2618                                                     ---
      ~~► uadoolll~d                                                                                                                    uado o~ pad // ~
      "—'-----

                                                                                                                                        Fi,.


                                               smart                ORIGIN ID:EMTA     (2131 894 15 65
                                                                    WRY GRAY- CLERK OF COURT
                                                                    U.S. DISTRICT COURT -LOS ANGELES
                                                                                                                SHIP DATE: 700CT79
                                                                                                              I ACTWGT: 1.00 LB
                                                                                                                CAS: 8538327IINET4160
                                               FedExcarbon-neat     350W1STSTREET-SURE4311
                                                                    LOS ANGELES, CA 90072 US                      BILL SENDER
                                               envelope shipp~n9    SIGN: KIRY GRAY -CLERK OF                     NO EEI 30.37(a)
                                                                   roIDEAL MUSIC LIMITED

                                                                    10 WADES GROVE                                                          ~
                              -w                                                                                                            ~
                              LI~                                   LONDON LO N21 1BH                                                   (GB)~
                                                                    7771813255     PEF.
                               /~ `                                 iMt
                              ~,                                    vo                                     oEPr

                              i~                                                 ~ ~~

                             ~                                                      ~                      ,r ~ ~                   E~
                                                                                                                                    ❑
                             X
                             W                                            ~ ''                                                          Al
                                                                                   6911                                      INTL PRIORITY
                                                                    oa3o 7766 7667
                                                                    ~


                                                                    Xl OKHA                                                     ~NB1 STN




                                                                                         Align bottom of peel-and-stick air6ill or pouch here.

i
    r _.., ._
